Citation Nr: 1809594	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-03 895	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for post-traumatic stress disorder, currently evaluated as 30 percent disabling.
 
2.  Entitlement to a compensable rating for hearing loss. 

3.  Entitlement to a total disability evaluation based on individual unemployability.
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1968 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified in March 2016 before the undersigned.  A transcript of the hearing is associated with the claims file. 
 
The issue of entitlement to a total disability rating due to individual unemployability was raised at the hearing.  Additionally, his treating psychologist has presented evidence that the claimant's mental health issues may have rendered him unemployable.  As such, the Board finds that this issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
The Veteran has attempted to appoint as his representative a United States Congressman's constituent service officer. The submitted 22-21a states that the constituent service officer is a representative is from a "service organization."  A review of https://www.va.gov/ogc/apps/accreditation/index.asp, a list of accredited organizations, fails to show that the individual is a recognized representative of any recognized Veteran's service organization.  If the Veteran would like the constituent service officer to be act as a onetime agent a properly filled out 21-22a must be submitted.  As currently presented the form is invalid, and the Veteran is found to be unrepresented.  
 
The Veteran has also requested reconsideration of an earlier motion to advance this case on the docket by submitting additional documents in July 2017 showing financial difficulties.  As was previously the case, the Veteran has not submitted any evidence that demonstrates severe financial hardship, such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient. 38 U.S.C. § 7107 (a) (2012); 38 C.F.R. § 20.900 (c) (2017).  In the absence of sufficient cause, the Veteran's motion to advance on the docket remains denied.  Id. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.
 
REMAND
 
Bilateral hearing loss
 
Following reports during his Board hearing that his hearing loss increased in severity, the Veteran was afforded VA examination in June 2016 to determine the current severity of his service-connected bilateral hearing loss.  Despite the receipt of this pertinent evidence a supplemental statement of the case addressing the RO's consideration of this evidence was not issued.  See 38 C.F.R. § 19.31  (b)(1) (A supplemental statement of the case will be furnished if the RO receives additional pertinent evidence after a statement of the case or a supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  Further development is therefore required as the Veteran is entitled to a supplemental statement of the case that reflects consideration of the additional pertinent evidence. Id.  
 
Post-traumatic stress disorder
 
The Veteran most recently underwent an in-person examination with regard to his posttraumatic stress disorder in February 2012.  When the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  The record indicates that the severity of the Veteran's condition may have increased since the last examination and he asserts the same.  Although there are indications in the record that the Veteran is receiving treatment for his post-traumatic stress disorder, there has not been a formal VA examination in over five  years.  As such, remand is warranted for a new examination to consider the Veteran's present condition.

Individual unemployability
 
The claim of entitlement to a total disability rating due to individual unemployability is inextricably intertwined with the outcome of the pending claims for increased ratings for both post-traumatic stress disorder and bilateral hearing loss.  Accordingly, consideration of the claim for individual unemployability benefits must be deferred pending the resolution of these pending initial rating claims. Harris v. Derwinski, 1 Vet. App. 180 (1991). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran to clarify (in writing) who he desires act as his representative.  He should be furnished the appropriate form (VA Form 21-22, or 21-22a), and he should be instructed how to properly fill out the form.  He should be advised to clarify his representative, and return the signed form to the appropriate VA office.  If he desires his Congressman's constituent service officer to serve as a onetime agent that individual must meet the requirements of 38 C.F.R. § 14.629(b) (2017)
 
2.  Schedule the Veteran for a VA examination with a psychologist to address the current nature and severity of his posttraumatic stress disorder.  The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
Following the examination the examiner should provide a written report assessing the current severity of the Veteran's posttraumatic stress disorder.  All signs and symptoms due to posttraumatic stress disorder should be reported in detail.  The examiner must describe the impact of the Veteran's posttraumatic stress disorder on his occupational and social functioning, and discuss the impact it has on his activities of daily living, including the claimant's ability to obtain and maintain employment, and its overall functional impact.
 
A complete rationale for all requested opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.
 
3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The AOJ must then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
5.  Provide the Veteran and his representative with a supplemental statement of the case on the issue of entitlement to a compensable initial rating for bilateral hearing loss and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.
 
6.  After undertaking any other development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


